Opinion
per Curiam,
A majority of the court is of opinion that the rationale of our decision in Watson v. Pennsylvania Turnpike Commission, 386 Pa. 117, 125 A. 2d 354, as applied by the decision for the court in Bowers v. Pennsylvania Labor Relations Board, 402 Pa. 542, 167 A. 2d 480, determines the construction to be placed on Section 6 of the Urban Redevelopment Law of May 24, 1945, P.L. 991, 35 PS §§1705-1706, here involved, and that the mayor of a third class city lacks power to *436remove from office at his pleasure appointed members of an Authority created under that Act.
The judgment of the court below is reversed and thé record rémanded for further proceedings not inconsistent with this opinion.
Mr. Justice Musmanno dissents.